Citation Nr: 1732804	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  05-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left foot disability.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an effective date earlier than March 15, 2017 for the grant of service connection for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for radiculopathy of the right upper extremity.

5.  Entitlement to service connection for radiculopathy of the left upper extremity.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to January 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2009, the Veteran appeared before the undersigned Acting Veterans Law Judge (VLJ) and gave testimony in support of his claim.  A complete transcript is of record. 

In November 2009, August 2014, and October 2015 the Board remanded the issues on appeal for additional development.

The issues of entitlement to a rating in excess of 40 percent for residuals of a low back injury, entitlement to an earlier effective date than April 21, 2005 for a 40 percent rating for residuals of a low back injury, entitlement to a rating in excess of 20 percent for a cervical spine disability, entitlement to an earlier effective date than July 6, 2009 for a 20 percent rating for a cervical spine disability, entitlement to a rating in excess of 10 percent for a left ankle disability, entitlement to an earlier effective date than April 7, 2010 for a 10 percent rating for a left ankle disability, entitlement to a rating in excess of 10 percent for a right ankle disability, and entitlement to an earlier effective date than April 7, 2010 for a 10 percent rating for a right ankle disability have been raised by the record in a May 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to an effective date earlier than March 15, 2017 for the grant of service connection for radiculopathy of the right lower extremity, entitlement to service connection for radiculopathy of the right upper extremity, entitlement to service connection for radiculopathy of the left upper extremity and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left foot disability is most appropriately characterized as moderate.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in several letters during the period from February 2004 to August 2014.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examinations in October 2004,  April 2005, August 2006, November 2008, April 2010 and October 2014.  The reports of the October 2004, April 2005, August 2006, November 2008, April 2010 and October 2014 VA examinations reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  Thus, the Board finds that the October 2004,  April 2005, August 2006, November 2008, April 2010 and October 2014 VA examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

Additionally, per the October 2015 Board remand directives, the RO adjudicated the Veteran's intertwined claims of whether separate evaluations were warranted for neurological disorders in the upper and lower extremities in a March 2017 rating decision.

Accordingly, the Board also finds that the RO substantially complied with the October 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his left foot disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


Factual Background and Analysis

In a December 2004 rating, the RO, in part, granted service connection for a status post fracture metatarsal disability at an initial noncompensable rating, effective February 1, 2003 under Diagnostic Code 5284.  

In an April 2005 rating decision, the RO granted an increased 10 percent disability rating for the Veteran's status post fracture metatarsal disability, effective February 1, 2003 under Diagnostic Code 5284.

Diagnostic Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  Under this diagnostic code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for loss of use of the foot. 

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran underwent a VA examination in October 2004.  The examiner noted that the Veteran's left foot had a slight calcific mass along the fifth metatarsal.  The area was nontender and there was no erythema with full range of motion in the left foot.  The diagnosis was left metatarsal fracture that occurred during the 1980s.  The fracture did not require any surgery or a prolonged cast.  The Veteran had a raised calcific area at the base of the fifth metatarsal which he reported would cause some pain occasionally, especially when the weather changes but did not limit him in any way.  The examiner noted that none of the Veteran's numerous arthralgia complaints appeared to be limiting the Veteran in his ability to work or perform activities of daily living.

The Veteran underwent a VA examination in April 2005.  The Veteran reported that he currently had a lump on his left foot that hurt "a lot" especially in the cold weather.  Pain increased with cold weather and if he did any sort of activity where he had to squat down and put pressure directly on the head of his metatarsal.  He reported that this area of his foot would crack and pop and his left foot felt like he had broken it all over again.  He also reported a very hot burning sensation at the base of his toes that cause him significant discomfort and wakes him up from sleep at night.  On examination it was noted that the feet had tenderness on palpation on the base of the fourth metatarsal of the left foot.  No other deformity was noted and no other tenderness was noted.  He had normal arches and no pes planus.  There was no evidence of abnormal weight bearing.  The diagnosis was fracture of the left metatarsal.  The examiner believed that this had healed any residual functional impairment was secondary to the Veteran's pain.

The Veteran underwent a VA examination in August 2006.  The Veteran reported that he had an intermittent problem with burning discomfort in his left forefoot that had become constant in the last 3 years with chronic pain.  He also stated that the foot sweated chronically from the arch forward.  There was no abnormal motion, no fever, no bone neoplasm, no inflammation, no general debility and no need for assistive devices for walking.  There was pain on the whole forefoot.  The condition did not affect a motion of the joint and there were no flare-ups of joint disease.  On examination, a weight bearing joint was affected but the Veteran had a normal gait.  There was no evidence of abnormal weight bearing, no leg shortening and bone or joint that was abnormal.  There was no functional limitation on standing or walking.  Ankylosis was not present and there was no sign of bone disease, genu recurvatum, malunion of the os calcis or astragalus and there was no bone neoplasm.  X-rays demonstrated a mild deformity at the base of the fifth metatarsal which may be related to previous trauma.  No acute fractures were noted.  The diagnosis was degenerative joint disease of the left metatarsal.  There were no significant occupational effects and only mild effects on sports and exercise.  

The Veteran underwent a VA examination in November 2008.  The Veteran reported that since his in-service left foot fracture, he had experienced daily burning-type pain in the foot which woke him up at night with the foot burning and feeling hot.  On examination, he walked with a normal gait.  Examination of the left foot in the area of the fifth metatarsal was completely unremarkable.  There was no palpable mass or anything other than the normally prominent proximal end of the fifth metatarsal which was nontender.  There was no swelling, redness or other visible or palpable abnormality anywhere in the foot.  There was no increased limitation of motion due to weakness, fatigability, or incoordination and repetitive use was not an issue.  X-rays revealed a deformity of the left fifth metatarsal base which was likely posttraumatic.  The diagnosis was a fracture of the fifth metatarsal of the left foot with complete healing.

The Veteran underwent a VA examination in April 2010.  The Veteran reported symptoms of burning and hurting in his foot all of the time as he had constant pain in his left foot.  There was no abnormal motion, no fever, no bone neoplasm, no inflammation, no general debility and no need for assistive devices for walking.  There was pain on the whole forefoot.  The condition affected a motion of the joint but there were no flare-ups of joint disease.  The Veteran used a cane occasionally due to back pain and joint pain.  On examination, a weight bearing joint was affected but the Veteran had a normal gait.  There was no evidence of abnormal weight bearing, no leg shortening and bone or joint that was abnormal.  Ankylosis was not present and there was no sign of bone disease, genu recurvatum, malunion of the os calcis or astragalus and there was no bone neoplasm.  There was a functional limitation on standing and walking as the Veteran was able to stand for 15 to 30 minutes and could walk for 1/2 mile.  X-rays revealed no acute abnormality of the left foot.  The diagnosis was a fracture of the fifth metatarsal of the left foot, resolved with residual pain.  There were no significant effects on his occupation and only mild effects on chores, shopping, exercise and sports.  

The Veteran underwent a VA examination in October 2014.  The Veteran reported chronic pain in the ball of his foot that felt like it was on fire as well as numbness and tingling in the foot.  He did not report that flare-ups impacted the function of his foot and did not report any functional loss or functional impairment of the foot.  The examiner indicated that the Veteran had a left fifth metatarsal fracture that was mild in severity.  The foot condition did not chronically compromise weight bearing and did not require arch supports, orthotic inserts or other modifications.  On examination there was pain on palpation but the pain did not contribute to functional loss.  There was pain on weight bearing but there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time.  The Veteran did not use any assistive devices.  X-rays did not document arthritis and revealed no acute abnormality of the left foot.  An EMG was normal as there was no electrophysiological evidence of a peripheral neuropathy or lumbosacral radiculopathy in the left lower extremity.  The examiner noted a remote foot fracture that may cause pain over the fifth metatarsal.  The Veteran's foot disability did not impact his ability to perform any type of occupational task.  The examiner noted that there was no evidence of radiculopathy or peripheral neuropathy of the foot.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected left foot disability.

As noted above, a rating in excess of 10 percent under Diagnostic Code 5284 is warranted when moderately severe disability is demonstrated.  However, the Board finds that the medical evidence of record does not demonstrate that the left foot disability is more than a moderate foot injury.

While the Veteran reported intermittent pain of his left foot, he did not report of having any functional loss or functional impairment of the foot.  The October 2014 VA examiner also specifically noted that the Veteran had a left fifth metatarsal fracture that was only mild in severity.  Additionally, the examiner also indicated that while the Veteran had pain on examination of the left foot, it did not contribute to functional loss while there was also no objective pain to manipulation or weight bearing for the left foot.  Even though the Veteran reported that he had interference with standing and walking on VA examination in April 2010, the April 2010 examiner also indicated that the Veteran's left foot disability resulted in no significant effects on his occupation and only mild effects on chores, shopping, exercise and sports.  Furthermore, the October 2014 VA examiner noted that the Veteran's left foot condition did not chronically compromise weight bearing and did not require arch supports, orthotic inserts or other modifications while multiple VA examiners also noted that the Veteran's left foot disability did not impact his ability to perform any type of occupational task.

As a result, the Board concludes that the Veteran's disability picture does not amount to disability that warrants a characterization of "moderately severe," as that term is used in Diagnostic Code 5284.  Although the term "moderately severe" is not specifically defined by the regulation, review of the dictionary definition as well as other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To name a few examples, a 20 percent rating (the rating assignable under Diagnostic Code 5284 for "moderately severe" foot injury) may also be assigned in cases where all toes of a foot tend to dorsiflexion, with limitation of dorsiflexion, shortened plantar fascia, and marked tenderness under the metatarsal heads, see 38 C.F.R. § 4.71a, Diagnostic Code 5278; or where there is severe flatfoot, with objective evidence of marked deformity, pain, swelling, and callosities; or where the one or two toes have been amputated with removal of the metatarsal head, see 38 C.F.R. § 4.71a , Diagnostic Code 5171. 

In this case, the Board finds that the Veteran's left foot disability is no more than moderate in severity, warranting no more than the initial 10 percent disability rating currently assigned under Diagnostic Code 5284.  The disability, which has been shown to cause pain, is not the sort of "moderately severe" disability contemplated by the rating criteria for a rating higher than 10 percent under Diagnostic Code 5284.  The 10 percent rating that has been assigned contemplates the Veteran's primary complaints of pain in the left foot.  No more than moderate symptoms are evident.  Without sufficient evidence of this type of symptomatology, or more than moderate impairment in general, a rating higher than 10 percent is not warranted.  In so finding, the Board acknowledges that the Veteran has complained of pain in his left foot, including at his VA examinations.  However, there are no objective findings of record that the Veteran's left foot has demonstrated functional limitations due to pain. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial rating higher than 10 percent for a left foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned initial 10 percent disability evaluation, and no higher.  

Notably, on the October 2014 VA examination, the examiner indicated that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was also no other functional loss during flare-ups or when the foot was used repeatedly over time.  Therefore, the Board finds that the overall impairment resulting from the left foot disability still more nearly approximates no more than a 10 percent rating.

Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an evaluation in excess of 10 percent as there was no evidence of additional limitation of motion after repetition of motion.  The October 2014 VA examiner again noted that there was no limitation of foot motion and also indicated that while the Veteran had pain on examination of the left foot, it did not contribute to functional loss.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an initial evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

The Board has considered whether the Veteran's left foot disability would be better or more appropriately rated under any of these other codes, but finds that Diagnostic Code 5284 is most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).  For the most part, the Veteran is not shown to have the type of impairment contemplated by these other diagnostic codes.  Moreover, he is not shown to experience differing symptoms that would allow for application of these other diagnostic codes without violating VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.

As a result, an evaluation of the evidence of record shows that no other Diagnostic Codes are applicable.  

The Board also notes that while the Veteran presented with complaints of burning and numbness of the left foot, these symptoms have been attributed to the Veteran's service-connected radiculopathy of the left lower extremity disability which was found to be secondary to the Veteran's service-connected back disability.  Notably, in a March 2017 rating decision, the RO granted service connection for radiculopathy of the left lower extremity at an initial 10 percent disability rating based on a March 2017 VA examination report which concluded that the Veteran had bilateral lower extremity neuropathy that was secondary to his service-connected back disability.  As a result, the Board finds that the Veteran's symptoms of numbness and burning are already contemplated in his now separately rated radiculopathy of the left lower extremity disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for a left foot disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a higher initial rating in excess of 10 percent for a left foot disability is denied.



REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its March 2017 rating decision, the RO, in part, granted service connection for radiculopathy of the right lower extremity at an initial 10 percent evaluation, effective March 15, 2017 and denied service connection for radiculopathy of the left and right upper extremities.

In a May 2017 correspondence, the Veteran filed a notice of disagreement (NOD) with the initial evaluation and effective date of the service-connected radiculopathy of the right lower extremity (which he identified as neuropathy of the right thigh) and with the denials of service connection for radiculopathy of the left and right upper extremities.

While the Veteran expressed disagreement with theses aspects of the March 2017 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to an earlier effective date than March 15, 2017 for the grant of service connection for radiculopathy of the right lower extremity, entitlement to service connection for radiculopathy of the right upper extremity and entitlement to service connection for radiculopathy of the left upper extremity remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's claims of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to an earlier effective date than March 15, 2017 for the grant of service connection for radiculopathy of the right lower extremity, entitlement to service connection for radiculopathy of the right upper extremity and entitlement to service connection for radiculopathy of the left upper extremity may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to an earlier effective date than March 15, 2017 for the grant of service connection for radiculopathy of the right lower extremity, entitlement to service connection for radiculopathy of the right upper extremity and entitlement to service connection for radiculopathy of the left upper extremity; including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue(s) are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


